Citation Nr: 0529764	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  98-08 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for a chronic respiratory 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1974 to March 
1975; from December 1985 to September 1986; and from December 
1990 to May 1991.  This matter comes before the Board of 
Veterans' Appeals (Board) as on appeal from a November 1997 
rating decision of the Regional Office (RO) of the Department 
of Veterans Affairs (VA) in St. Petersburg, Florida, which, 
in pertinent part, denied service connection for a chronic 
respiratory disorder claimed as due to an undiagnosed 
illness.  

In December 1999 the Board, in pertinent part, characterized 
the veteran's claim as whether new and material evidence had 
been received to reopen the veteran's claim for entitlement 
to service connection for a chronic respiratory disorder.  
The Board remanded the veteran's claim to the RO for 
additional development.  In October 2001 the Board, in 
pertinent part, denied service connection for a chronic 
respiratory disorder claimed as due to an undiagnosed illness 
and determined that new and material evidence had been 
received to reopen the veteran's claim of entitlement to 
service connection for a chronic respiratory disorder, and 
remanded that claim to the RO for additional action.

In October 2003 the Board again remanded the veteran's claim 
of entitlement to service connection for a chronic 
respiratory disorder to the RO for additional development.  
After the requested development was completed the RO again 
denied service connection for a chronic respiratory disorder.  


FINDING OF FACT

The veteran does not have a current chronic respiratory 
disorder.




CONCLUSION OF LAW

A chronic respiratory disorder was not incurred in or 
aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The appellant asserts that service connection is warranted 
for a chronic respiratory disorder.  He asserts that he 
incurred the claimed condition in service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the evidence relates 
the current condition to the period of service.  See 38 
C.F.R. § 3.303(d).  In such instances, a grant of service 
connection is warranted only when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  Id.

The Board has reviewed all the evidence in the appellant's 
claims folder, which includes, but is not limited to:  prior 
rating decisions; the appellant's contentions; the 
appellant's service medical records; a VA Compensation and 
Pension examination reports dated in October 1996, September 
2002, and February 2005; VA chest radiographs dated in July 
2000 and September 2003; and numerous VA progress reports and 
hospital summaries.  

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all of the evidence submitted by the appellant or 
on his behalf.  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
the veteran's claim for service connection for a chronic 
respiratory disorder.

The veteran's service medical records show he was diagnosed 
as having pneumonitis and a viral syndrome in February 1986 
and complained of chest congestion in February 1987.  

Post-service medical records include the VA Compensation and 
Pension examination reports dated in January 1994, October 
1996, September 2002, and February 2005; VA chest radiographs 
dated in January 1994, July 2000 and October 2002.

The January 1994 VA Compensation and Pension (C&P) 
examination report showed that the veteran said he noticed 
some shortness of breath on exertion while deployed in 
Southwest Asia.  He did not see a doctor about this.  The 
examiner reported a "normal" respiratory evaluation and 
diagnosed the veteran with a history of respiratory symptoms 
with negative X-rays, PFTs, and ABGs.  A chest X-ray, also 
from January 1994, showed no active cardiac, pulmonary or 
osseous abnormalities.  No active disease was seen.

The second VA C&P examination report, dated in October 1996, 
showed that the veteran had no complaints of lung problems at 
that time.  On examination the veteran's lungs were clear to 
auscultation and percussion.  The examiner's diagnoses 
indicated that a respiratory disorder was not found and that 
pulmonary function tests were within normal limits.

In September and October 2002 additional VA examinations were 
done which included pulmonary function tests that were 
interpreted to show "normal spirometry with small airways 
disease.  Normal diffusion and lung volumes."  The examiner 
believed that it was reasonable that the veteran's chest pain 
was due to cardiac disease.  X-rays from October 2002 showed 
that little interval change was seen in the appearance of the 
lungs which remained well aerated.  No infiltrate, 
consolidation, pneumothorax or pleural effusion was seen.  
The x-ray impression was no acute process and no change from 
prior study.  The impression from pulmonary function tests 
was normal spirometry with small airways disease.  Diffusion 
and lung volume were normal.

Finally, the February 2005 VA C&P examination report showed 
that the examiner believed that the veteran had no definite 
pulmonary disease based on the pulmonary function studies 
performed up until that time.  The examiner noted that the 
mild reduction noted in the FEF 25-75% value was clinically 
insignificant given the marginal improvement after 
bronchodilator therapy.  Typically, the FEF 25-75% value did 
represent small airway disease when the value is reduced in 
the setting of other spirometry or lung volume findings 
consistent with bronchospasm / obstruction.  According to the 
examiner, the medical literature stated that a FEF 25-75% 
value that was improved by less than 30 percent with 
bronchodilator therapy was not clinically significant in the 
absence of other abnormalities on a pulmonary function tests 
study.  The veteran's PFTs from October 2002 showed only a 15 
percent change with bronchodilator therapy.  The examiner 
believed it would be complete speculation to relate the 
veteran's mild reduction in FEF 25-75% value, the only 
abnormality noted on his PFT, to active military service.

The Board finds that the claim must be denied.  According to 
the most recent medical evidence on file, it does not appear 
that the veteran is currently diagnosed with a chronic 
respiratory disorder of any kind.  Indeed, though the veteran 
asserts that he noticed some shortness of breath on exertion 
while deployed in Southwest Asia, the remainder of the record 
is negative for symptoms of clinically significant chronic 
respiratory disorders.  The 1994 VA examination showed only a 
history of pulmonary symptoms with no active disease seen.  
In 1996 the veteran had no complaints of lung problems.  In 
2002 it was noted that the veteran showed a 15 percent change 
in the FEF 25-75% measurement with bronchodilator therapy, 
which led the examiner to conclude that the veteran may have 
small airway disease.  However, the 2005 VA examination 
report made clear that small airway disease necessitated a 
change of at least 30 percent in the FEF 25-75% measurement 
in response to bronchodilator therapy, and that the veteran 
had only shown a change of 15 percent.  See VA Compensation 
and Pension examination report dated in February 2005.  Under 
38 U.S.C.A. §§ 1110 and 1131, an appellant must submit proof 
of a presently existing disability resulting from service in 
order to merit an award of compensation.  See Gilpin v. West 
155 F.3d 1353 (Fed.Cir. 1998).  Therefore, to the extent that 
the claim has been presented on a direct basis other than due 
to an undiagnosed illness, the claim must be denied.  

The Board has considered the veteran's lay statements.  The 
Board points out that, although a lay person is competent to 
testify only as to observable symptoms, see Falzone v. Brown, 
8 Vet. App. 398, 403 (1995), a layperson is not, however, 
competent to provide evidence that the observable symptoms 
are manifestations of chronic pathology or diagnosed 
disability, unless such a relationship is one to which a lay 
person's observation is competent.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).  In this case, the Board has 
determined that the medical evidence is more probative of the 
issue, and that it outweighs the lay statements.  
Accordingly, the veteran's claim for service connection for a 
chronic respiratory disorder must be denied.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for entitlement to service 
connection for chronic respiratory disease.  It follows that 
there is not such a balance of the positive evidence with the 
negative evidence to otherwise permit a favorable 
determination on this issue.  38 U.S.C.A. § 5107(b).


II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the appellant in 
December 2001 and August 2004.  Since these letters fully 
provided notice of elements (1), (2), and (3), see above, it 
is not necessary for the Board to provide extensive reasons 
and bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

With respect to element (4), the Board notes that the RO's 
August 2004 letter contained a specific request that the 
appellant send any evidence in his possession that pertained 
to his claim to VA.  In addition, he was supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) by way of a June 
2005 supplemental statement of the case (SSOC).

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the claimant by obtaining the 
appellant's available medical records.  The appellant was 
also afforded VA examinations.  He has not referred to any 
other pertinent evidence that he wanted VA to obtain.  The 
Board concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Entitlement to service connection for a chronic respiratory 
disorder is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


